FIRST AMENDMENT TO SUBLEASE
This First Amendment To Sublease (this "First Amendment") is made effective as
of the later of the date Master Landlord grants consent to this First Amendment
or May 1, 2012 (“Effective Date”), by and between EXELIXIS INC., a Delaware
corporation (“Sublandlord”), and NODALITY, INC., a Delaware corporation
(“Subtenant”).
RECITALS
A.    Sublandlord and Subtenant entered into that certain Sublease dated as of
July 25, 2011 ("Sublease"). Pursuant to the Sublease, Subtenant subleases
certain premises ("Subleased Premises") in a building located at 170 Harbor Way
(“Building 170”), in South San Francisco, California. All capitalized terms used
but defined in this First Amendment shall have the same meanings assigned to
them in the Sublease.
B.    Pursuant to Section 22 of the Sublease, Subtenant has a Right of First
Offer on the ROFO Space in Building 170.
C.    Sublandlord and Subtenant desire, subject to the terms and conditions set
forth below, to amend the Sublease to, among other things, add the ROFO Space to
the Subleased Premises.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:
1.
Sublease of ROFO Space. Sublandlord does hereby sublet to Subtenant and
Subtenant does hereby sublet from Sublandlord, the ROFO Space, subject to the
terms and conditions of the Sublease, as amended by this First Amendment. The
parties hereto agree that the rentable square footage of ROFO Space is 2454, and
as of the Effective Date of this First Amendment, with the addition of the ROFO
Space, the rentable square footage of the Subleased Premises is 27,564. Such
rentable square footage, and any of the economic terms based thereon, shall not
be adjusted based on further re-measurement.

2.
Delivery and Condition. Sublandlord shall deliver the ROFO Space to Subtenant on
the Effective Date in “as is, where is” condition, provided that all existing
improvements therein shall be in good working order, and the Subleased Premises
shall be vacant, broom clean and Sublandlord shall have performed its
obligations to comply with laws as set forth in the Master Lease. Sublandlord
shall convey the Personal Property (as listed and defined in Bill of Sale, the
form of which is attached as Exhibit A) to Subtenant in as-is condition, without
warranty, for $1,00 as of the Effective Date.

3.
Adjustments to Rent. Commencing on the Effective Date, the chart in Section 4(a)
of the Sublease shall be replaced with the following:

11/1/11 – Month 2        $0.00
Months 3-6            $87,885.00
Months 7-12            $96,474.00
Months 13-24            $99,368.22
Months 25-36            $102,349.27




--------------------------------------------------------------------------------


Months 37-48            $105,419.75
Months 49-60            $108,582.35
Month 60 – End Date        $111,839.82
Notwithstanding the foregoing provisions of this Paragraph 3 or Section 4(a) of
the Sublease, Subtenant shall receive a rent credit against the Base Rent due
for the ROFO Space only for the first full calendar month following the
Effective Date in an amount equal to $8,589.
4.
Additional Rent. Section 4(b) of the Sublease is hereby amended to provide that
commencing on the Effective Date and continuing until the expiration or earlier
termination of the Sublease Term (as defined in the Sublease), Subtenant’s Share
shall be 100% of any additional rent or other sums imposed pursuant to the
Master Lease that relate solely to the Subleased Premises, and 39.4% of those
charges that relate generally to Building 170 (excluding the vivarium located on
the first floor) and 23.2% of those charges that relate generally to the Master
Premises (as applicable “Subtenant’s Share”).

5.
Additional Services. Sublandlord and Subtenant agree that, notwithstanding
anything in the Sublease to the contrary, Subtenant shall pay to Sublandlord the
costs for the services furnished to Building 170 set forth on Exhibit B hereto
(the “Additional Services”), as follows:

Within thirty (30) days following expiration of each calendar year during the
Sublease Term, Sublandlord shall provide to Subtenant Sublandlord’s estimate of
Subtenant’s Share of the cost of the Additional Services for the upcoming year
(“Estimated Additional Services Cost”), along with copies of any invoices from
relevant providers requested by Subtenant. Within ten (10) days of demand,
Subtenant shall pay each month, as Additional Rent, Subtenant’s Share of the
Estimated Additional Services Cost. The indicative Estimated Additional Services
Cost for each of the Additional Services is set forth on Exhibit B hereto.
Within ninety (90) days following the end of each calendar year during the
Sublease Term, Sublandlord shall deliver to Subtenant a statement of Subtenant’s
Share of the actual cost of the Additional Services incurred for the preceding
year, together with copies of all invoices for Additional Services if requested
by Subtenant. If on the basis of such statement Subtenant owes an amount that is
more or less than the estimated payments for the preceding year previously made
by Subtenant, Subtenant or Sublandlord, as the case may be, shall pay the
deficiency to the other party within thirty (30) days after delivery of the
statement. Failure or inability of Sublandlord to deliver the annual statement
within the applicable period set forth in this paragraph shall not impair or
constitute a waiver of Subtenant’s obligation to pay in accordance with this
Section for Additional Services it consumes, or cause Sublandlord to incur any
liability for damages.
In the event that Subtenant or Sublandlord reasonably believes that, by
application of the Subtenant’s Share, the allocation of the Estimated Additional
Services Cost is inequitable because another occupant of Building 170 is
consuming more than its allocable share of the Additional Services, then
Sublandlord shall engage Palmer Electric, or other company acceptable to both
parties in their reasonable discretion, to perform a measurement of the
Additional Services consumption by all occupants of Building 170. If such
measurement reflects that any occupant of Building is consuming more than its
proportionate share of Additional Services, Sublandlord shall be entitled to
charge the party consuming more than its proportionate share the costs of such
measurement and Sublandlord shall be entitled to modify the amount of the
Estimated Additional Services Cost to allocate such charges on a commercially
reasonable basis other than the application of the Subtenant’s Share, taking
into account the results of such measurement.




--------------------------------------------------------------------------------


The parties acknowledge that Sublandlord has disengaged King Security Services,
Inc. effective as of March 31, 2012 and will no longer provide receptionist
services for the main lobby of Building 170 (the “Lobby Services”) because
Subtenant has notified Sublandlord that Subtenant no longer requires Lobby
Services after such date.
6.
No Additional Security Deposit. Sublandlord herby confirms that it will not
require the Security Deposit to be increased in connection with Subtenant’s
subleasing of the ROFO Space in accordance with this First Amendment.

7.
Miscellaneous.

a.    This First Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
b.    This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.
c.    This First Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.
d.    Except as amended and/or modified by this First Amendment, the Sublease is
hereby ratified and confirmed and all other terms of the Sublease shall remain
in full force and effect, as amended by this First Amendment. In the event of
any conflict between the provisions of this First Amendment and the provisions
of the Sublease, the provisions of this First Amendment shall prevail. Whether
or not specifically amended by this First Amendment, all of the terms and
provisions of the Sublease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.
[Signatures are on the next page.]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.
SUBLANDLORD:
EXELIXIS, INC.,

a Delaware corporation
By: /s/ Frank Karbe        
Its: EVP & CFO        
Date: 05/29/12            
SUBTENANT:
NODALITY, INC.,
a Delaware corporation
By: Michael D. Goldberg    
Its: Executive Chairman    
Date: May 29, 2012        




--------------------------------------------------------------------------------


EXHIBIT A
Bill of Sale
For One Dollar ($1.00) and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Exelixis, Inc., a Delaware
corporation (“Seller”), hereby conveys to Nodality, Inc., a Delaware corporation
(“Purchaser”), all of Seller’s right, title and interest in and to all of the
office furniture, cubicles and other related furniture, fixtures and equipment
owned by Seller and listed on Schedule 1 attached hereto and located in the
office space on the first floor of 170 Harbor Way, South San Francisco,
California subleased to Purchaser pursuant to the First Amendment to Sublease
dated as of May 1, 2012 (the “Personal Property”).
Seller has not made and does not make any express or implied warranty or
representation with respect to the merchantability of the Personal Property or
its fitness for any particular purpose, the design or condition of the Personal
Property, the quality or capacity of the Personal Property, workmanship or
compliance of the Personal Property with the requirements of any law, rule,
specification or contract pertaining thereto, patent infringement or latent
defects.
Purchaser accepts the Personal Property on an “as is, where is” basis.
In Witness Whereof, Seller has caused this instrument to be executed and
delivered as of this __ day of _________, 2012.
Seller:
Exelixis, Inc.,

a Delaware corporation
By:        
Name:        
Title:        








--------------------------------------------------------------------------------


Schedule 1 to Exhibit A – Personal Property
First Floor Office Space 170 Harbor Way
BUILDING
OFFICE
PICTURE NUMBER
QTY
DESCRIPTION
DIMENSIONS
CHAIR CODE
170
152
128, 129, 130
15
Bi level platform extended corners
72"x42"
 
 
 
 
15
Wave top
54"x24"x30"
 
 
 
 
15
BBF
 
 
 
 
 
15
FF
 
 
 
 
 
14
Overheads w/ lights
42"
 
 
 
 
15
Overheads w/ lights
30"
 
 
 
 
3
Steel case 462LEAPx
 
 
 
 
 
2
PA55 2121 EBONY
 
 
 
 
 
2
G97648AA Millenium GI ADJ arm mid back posture ta
 
 
 
 
 
1
PA55 KR 200
 
 
 
 
 
1
KR200 7878# 20 Black
 
 
 
 
 
5
RE30A HWBK9201
 
 
 
 
 
2
ZA94 # IO21 I EBONY KR25 ARMS
 
 
 
 
 
1
PA53 KR 240 2121 EBONY
 
 
 
 
 
1
BJR ARMS MA52#01
 
 
 
 
 
1
598I53 Anthor Accord GL Armless front tilt school
 
 
 
 
 
1
Black task chair
 
 
 
 
 
1
Blk w/ MD MECH 3217
 
 
 
 
 
1
Triangle 3 leg conf. top
41"x41"x41"
 
 
 
 
 
 
 
 
170
153-A
121
1
Right extend corner, half moon on right, bi-level KB platform
42" x 72"
 
 
 
 
1
60" Left Hand Wave Top
30" x 24"
 
 
 
 
2
Tack Boards
42" x 25"
 
 
 
 
2
Shelves w/ lights
42"
 
 
 
 
1
Whiteboard
48" x 36"
 
 
 
 
1
BBF Black FF Gray BBF White FF White
 
 
 
 
 
3
Wall Tracks
60"
 





--------------------------------------------------------------------------------


BUILDING
OFFICE
PICTURE NUMBER
QTY
DESCRIPTION
DIMENSIONS
CHAIR CODE
 
 
 
2
Chair ZA94 #I021 I-Ebony KR-25 arms
 
100
 
 
 
 
 
 
 
170
153-B
122
1
Left Handed Extended Corner Bi-level KB Platform
72" x 30" x 24"
 
 
 
 
1
Right Hand Half Moon
42" x 30" x 24"
 
 
 
 
1
Strait WS
30" x 24"
 
 
 
 
1
Right Hand Wave Top
72" x 30" x 24"
 
 
 
 
1
2-Drawer Lateral Cabinet
 
 
 
 
 
2
Black BBF
 
 
 
 
 
2
Shelves w/ lights
42"
 
 
 
 
3
Wall Tracks
60"
 
 
 
 
2
Tack Boards
42" x 25"
 
 
 
 
1
Chair PA55- #020 Black Chair
 
 
 
 
 
1
Chair KR-200 arms 7878 #20 black
 
114
 
 
 
1
BJRS Arms MA52 #V44 Ebony
 
 
 
 
 
 
 
 
 
170
154-A
123
1
Half Moon Corner
48"x48"x12"x12"
 
 
 
 
1
Right Handed Half Moon
48"x24"x30"
 
 
 
 
1
Black BBF
 
 
 
 
 
1
Wood 3 drawer after market Ped
 
 
 
 
 
2
Tack boards
48"x25"
 
 
 
 
2
Shelf's w/ lights
48"
 
 
 
 
3
600 wall tracks
 
 
 
 
 
1
4High open shelf 4 drawer lateral file black
42"x5"
 
 
 
 
1
PA 55 KR200 2121 Ebony
 
 
 
 
 
 
 
 
 
170
154-B
124
1
Left extended corner half moon bi level 1218 platform
66"x42"
 
 
 
 
1
Right hand half moon end ws
42"x24"x30"
 
 
 
 
2
Tack boards
36"x25"
 
 
 
 
2
Shelfs w/ lights
36"
 
 
 
 
3
Wall tracks
60"
 
 
 
 
1
Gray armless stacking chair
 
 





--------------------------------------------------------------------------------


BUILDING
OFFICE
PICTURE NUMBER
QTY
DESCRIPTION
DIMENSIONS
CHAIR CODE
 
 
 
1
6L69E2 #020 BLACK
 
 
 
 
 
1
White board
60"x36"
 
 
 
 
 
 
 
 
170
155
125
1
Right handed half moon corner w/ 60" shelf attached
72"x42"
 
 
 
 
1
SWS
72"x24"
 
 
 
 
1
Left handed corner
60"x42"
 
 
 
 
1
SWS
54"x30"
 
 
 
 
1
Tack board
36"
 
 
 
 
1
Tack board
60"
 
 
 
 
1
Shelf w/ light
36"
 
 
 
 
1
Shelf w/ light
60"
 
 
 
 
1
High lateral file
42"x5"
 
 
 
 
3
BBF Black
 
 
 
 
 
2
FF Black
 
 
 
 
 
3
Wall tracks
60"
 
 
 
 
1
White board
36"x24"
 
 
 
 
1
White board
48"x36"
 
 
 
 
1
KR-200 ARMS 7878# 20 BLACK
 
 
 
 
 
 
 
 
 
170
156-A
126
2
BBF Black
 
 
 
 
 
1
5 High open shelf 4 drawer lateral file
30"
 
 
 
 
2
Shelf 1 task light
48"
 
 
 
 
1
Tack board
48"x25"
 
 
 
 
1
Left handed corner half moon ("no" Bi level platform) w/ KBT
66"
 
 
 
 
1
SWS
48"x24"
 
 
 
 
1
Round table w/ chorme base
36"
 
 
 
 
1
697648AA Millenium GL ADJ ARM MID BACK POSTURE TA
 
 
 
 
 
 
 
 
 
170
156-B
127
1
Left handed corner ("no" bi level) w/ KBT
54"x42"x24"
 
 
 
 
1
SWS
54"
 
 
 
 
1
Right handed wave top
48"x24"x30"
 





--------------------------------------------------------------------------------


BUILDING
OFFICE
PICTURE NUMBER
QTY
DESCRIPTION
DIMENSIONS
CHAIR CODE
 
 
 
2
Shelf 1 task light
48"
 
 
 
 
1
Tack board
48"x25"
 
 
 
 
2
BBF Black
 
 
 
 
 
1
2 drawer lateral file
30"
 
 
 
 
1
BJR3 ARMS MA52 #01 Charcoal
 
 
 
 
 
1
Gray armless stacking chair
 
 
 
 
 
 
 
 
 
170
157
N/A
1
Crescent Table with Legs
36" x 28"
 
 
 
 
1
Table
48" x 30"
 
 
 
 
1
Left Handed Extenended Corner w/KBT
72" x 28" 24"
 
 
 
 
1
Right Handed Half Moon Table
40" x 30" x 24"
 
 
 
 
1
Open Shelf 4 Drawer Lateral File Cab
64" x 42"
 
 
 
 
2
BBF Black
 
 
 
 
 
1
Tack Board
47" x 25"
 
 
 
 
1
Shelf w/Task Light
48"
 
 
 
 
1
Armless ch rad 2162 4578240/002 black
 
A1
 
 
 
1
Haworth 75277490000/ black w/arms
 
123
 
 
 
1
White Board
48" x 36"
 
 
 
 
1
BJR3 ARMS MA52 #01 Charcoal
 
 
 
 
 
 
 
 
 
170
158
N/A
1
Left Handed Extended Corner w/KBT
72" x 42" x 28"
 
 
 
 
1
Right Handed Half Moon
42" x 30" x 24"
 
 
 
 
1
Round Table
36"
 
 
 
 
3
Black Hayworth Chairs w/Arms
 
 
 
 
 
1
Open Shelf 4 Drawer Lateral File
64" x 42"
 
 
 
 
4
Shelf
42"
 
 
 
 
2
Task Lights
 
 
 
 
 
2
Tack Boards
42" x 325"
 
 
 
 
1
White Board
48" x 36"
 
 
 
 
1
BBF Black
 
 







--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


EXHIBIT B
2012 Nodality Shared Services by Vendor
[exhibit102exel.gif]
 
 
 
 
 
 
 
 
 



